COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                             MEMORANDUM ORDER ABATING APPEAL

Appellate case name:       APTLA, LLC and GATESCO, Inc. v. The City of Baytown

Appellate case number:     01-20-00678-CV

Trial court case number: 1156692

Trial court:               Harris County Civil Court at Law No. 1

        On June 5, 2020, a fire damaged a building at the Laguna Azul Apartments, an apartment
complex owned by APTLA, LLC and located in the City of Baytown. A dispute arose between
the parties about the permits needed to repair the building.

        On September 10, 2020, the trial court granted the City of Baytown’s request for a
temporary injunction, enjoining APTLA from conducting unpermitted construction and ordering
APTLA to install a protective fence around the building. APTLA and Gatesco, Inc. appealed the
trial court’s order granting a temporary injunction.

        While the appeal was pending, the parties attended mediation, reached a tentative
settlement, and executed an agreement to seek a ninety-day abatement of the proceedings in the
County Court at Law No. 1 and an abatement of this appeal, while APTLA finishes repairing the
building. On March 22, 2021, APTLA, Gatesco. and the City jointly moved to abate this appeal
for 90 days pursuant to Rule 42.1(a)(2)(C) of the Texas Rules of Appellate Procedure.

        Accordingly, the Court GRANTS the parties’ joint motion. The appeal is abated, treated
as a closed case, and removed from this Court’s active docket. See TEX. R. APP. P. 42.1(a)(2)(C).
If the settlement has been finalized by June 29, 2021, the parties are instructed to file a motion to
reinstate and dismiss the appeal in accordance with their settlement agreement. If the parties
have not finalized their settlement by that date, they are instructed to file a report informing this
Court about the status of the appeal and requesting any necessary extension of the abatement.

       It is so ORDERED.

Judge’s signature: /s/ Justice Sarah Beth Landau________________
                    Acting individually  Acting for the Court

Date: March 30, 2021______________________